                     Case 1:15-cr-00867-RMB Document 565-6 Filed 10/22/19 Page 1 of 2

AO 83 (Rev. 06/09) Summons in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                                                for the
                                                   Southern District
                                                  __________ Districtofof
                                                                        New  York
                                                                          __________

                   United States of America                        )
                              v.                                   )
                  Türkiye Halk Bankasi, A.ù.,                      )
                       a/k/a "Halkbank"                            )       Case No. S6 15 Cr. 867 (RMB)
                                                                   )
                                                                   )
                              Defendant                            )

                                                SUMMONS IN A CRIMINAL CASE

        YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

u Indictment               ✔ Superseding Indictment
                           u                               u Information u Superseding Information                   u Complaint
u Probation Violation Petition            u Supervised Release Violation Petition u Violation Notice              u Order of Court

        Daniel Patrick Moynihan U.S. Courthouse
Place: 500 Pearl Street                                                           Courtroom No.: 17B
        New York, New York 10007
                                                                                  Date and Time:

          This offense is briefly described as follows:

(1) conspiring to obstruct the U.S. Department of the Treasury’s administration of U.S. economic sanctions against the
Islamic Republic of Iran, in violation of 18 U.S.C. § 371;
(2) conspiring to violate the International Emergency Economic Powers Act , in violation of 50 U.S.C. § l705(c);
(3) bank fraud, in violation of 18 U.S.C. § 1344;
(4) conspiring to commit bank fraud, in violation of 18 U.S.C. § 1349;
(5) money laundering, in violation of 18 U.S.C. § 1956(a)(2)(A); and
(6) conspiring to commit money laundering, in violation of 18 U.S.C. § 1956(h)


Date:
                                                                                       Issuing officer’s signature

                                                                          Richard M. Berman, United States District Judge
                                                                                         Printed name and title



I declare under penalty of perjury that I have:

u Executed and returned this summons                           u Returned this summons unexecuted



Date:
                                                                                           Server’s signature



                                                                                         Printed name and title
                     Case 1:15-cr-00867-RMB Document 565-6 Filed 10/22/19 Page 2 of 2
AO 83 (Rev. 06/09) Summons in a Criminal Case (Page 2)


  Case No. S6 15 Cr. 867 (RMB)
                                This second page contains personal identifiers and therefore should
                                      not be filed in court with the summons unless under seal.
                                                       (Not for Public Disclosure)

                                                         INFORMATION FOR SERVICE
Name of defendant/offender:             Türkiye Halk Bankasi, A.ù., a/k/a "Halkbank"
Last known residence:


Usual place of abode (if different from residence address):


If the defendant is an organization, name(s) and address(es) of officer(s) or agent(s) legally authorized to receive service of
process:


If the defendant is an organization, last known address within the district or principal place of business elsewhere in the
United States:


                                                            PROOF OF SERVICE
This summons was received by me on (date)                                              .

          u I personally served the summons on this defendant                                                                 at
          (place)                                                         on (date)                                 ; or
          u On (date)                                 I left the summons at the individual’s residence or usual place of abode
          with (name)                                                 , a person of suitable age and discretion who resides
          there, and I mailed a copy to the individual’s last known address; or
          u I delivered a copy of the summons to (name of individual)                                                         ,
          who is authorized to receive service of process on behalf of (name of organization)
                                                                       on (date)                           and I mailed a copy to
          the organizations’s last known address within the district or to its principal place of business elsewhere in the
          United States; or
          u The summons was returned unexecuted because:
                                                                                                                              .

I declare under penalty of perjury that this information is true.


Date returned:
                                                                                             Server’s signature



                                                                                           Printed name and title


Remarks:
